Citation Nr: 0834746	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right foot 
enthesopathy, claimed as secondary to a service-connected 
right heel spur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1987 to October 1987 and from August 2002 to 
August 2003.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which denied the veteran's secondary 
service connection claim for right foot enthesopathy.

Additional VA outpatient records were associated with the 
claims folder subsequent to the most recent supplemental 
statement of the case dated January 31, 2007.  However, those 
records which were not duplicative of records previously 
considered by the RO indicated treatment for ailments 
unrelated to the current issue on appeal.  Therefore, remand 
to the agency of original jurisdiction (AOJ) for 
consideration of this evidence is not required.  See 38 
C.F.R. § 20.1304(c) [which requires that any "pertinent" 
evidence be referred back to the RO for consideration unless 
accompanied by a written waiver of AOJ review].

Issue not on appeal

In February 2007, the veteran claimed entitlement to service 
connection for a liver condition as a result of his Army 
service.  The RO denied the claim in an April 2007 rating 
decision.  The record does not contain a notice of 
disagreement (NOD) regarding that issue.  Thus, the issue is 
not in appellate status and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's service-
connected right heel spur and his currently diagnosed right 
foot enthesopathy.


CONCLUSION OF LAW

The veteran's right foot enthesopathy is not proximately due 
to nor is the result of his service-connected right heel 
spur.  38 C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks secondary service connection for right foot 
enthesopathy. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for secondary service connection in 
a letter from the RO dated February 16, 2007, including 
evidence that "Your service-connected disability either 
caused or aggravated your additional disability."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 letter, as well as an additional letter from 
the RO dated February 9, 2005, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claim.  With respect to private treatment records, 
the letters informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the February 2007 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  

The February 2007 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the February 2005 VCAA letter, page 3.

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the February 2007 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the February 2007 letter from the RO.  See February 
2007 VCAA letter, pages 5 and 6.  In any event, because the 
veteran's claim is being denied, elements (4) and (5) are 
moot.

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in April 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the February 2007 
VCAA letter, the veteran was allowed the opportunity to 
present evidence and argument in response, but indicated in 
March 2007 that he had no additional information or evidence 
to submit to support his claim.  Therefore, the essential 
fairness of the adjudication was not affected. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA medical examination in March 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service. See VAOPGCPREC 
82-90 (July 18, 1990) [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition].

Analysis

The veteran seeks service connection for right foot 
enthesopathy, which he contends is related to his service-
connected right heel spur.  

The Board initially notes that the veteran has not claimed 
that his right foot enthesopathy is a direct result of his 
military service.  Instead, he contends that the claimed 
condition is secondary to service-connected right heel spur.  
See, e.g., the October 1, 2008 appellant's brief.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, T.M.H., D.P.M., diagnosed the veteran 
with right foot enthesopathy in July 2004, which was 
confirmed by the March 2006 VA examiner.  The VA examiner 
noted that enthesopathy means "pain at the insertion of a 
tendon to the bone . . . .  In this case, the achilles 
tendon.  Accordingly, Wallin element (1) is satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service connected for a 
right heel spur.  Wallin element (2) is accordingly 
satisfied.  [The Board observes in passing that the veteran 
is also service-connected for tinnitus; however, his 
contentions only concern the service-connected right heel 
spur.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected right 
heel spur, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, the March 2006 VA examiner found that 
the veteran's enthesopathy does not have any relationship to 
his service-connected right heel spur, but was instead due to 
"congenital tightness."  See March 2006 VA examiner's 
report, page 2.  The examiner emphasized that the condition 
was also present in his non service-connected left foot.  See 
March 2006 VA examiner's report, page 2.

The claims folder contains no competent medical evidence that 
is contrary to the findings of the March 2006 VA examiner.  
To the extent that the veteran himself believes that there is 
a medical nexus between his current enthesopathy and his 
service-connected right heel spur, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  
  
As has been described in the VCAA section above, the veteran 
has been accorded ample opportunity to secure and present 
medical nexus evidence in his favor.  If he felt the March 
2006 opinion was wrong, he could have submitted a medical 
nexus opinion in his favor; he did not do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Wallin element (3) has not been met, and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
right foot enthesopathy on a secondary basis, contrary to the 
assertions of the veteran and his representative.  
The benefit sought on appeal is accordingly denied.

Additional comments

The Board notes that the veteran's representative suggested 
in an October 1, 2008 statement that the veteran's claim 
could be granted predicated on aggravation based on Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In this case, the record already contains a nexus opinion 
regarding the veteran's secondary service connection claim.  
This opinion unequivocally states that the enthesopathy is 
unrelated to the service-connected right heel spur.  The 
opinion does not even hint that the right foot enthesopathy 
was aggravated by the service-connected right heel spur.  Nor 
does anything else in the record so suggest.  If the veteran 
or his representative in fact are contending that this is an 
Allen-type aggravation case, it was incumbent upon them to 
submit medical or other evidence which at the very least 
suggests that such theory may be worthy of development.  See 
38 U.S.C.A. § 5107(a), supra.

In short, the Board declines to remand this case for yet 
another medical opinion.  See McQueen v. West, 13 Vet. App. 
237 (1999) [holding that the Board did not commit error when 
it did not remand for an opinion regarding aggravation in a 
secondary service connection claims when nexus opinions 
regarding secondary service connection were already of 
record]. 

Additionally, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to secondary service 
connection for right foot enthesopathy. Therefore, contrary 
to the assertions of the veteran's representative in his 
October 1, 2008 statement, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.


ORDER

Service connection for right foot enthesopathy, claimed as 
secondary to a service-connected right heel spur, is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


